In an action on an insurance policy, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, dated December 13, 1977, as, upon reargument, dismissed the second cause of action of the complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. Punitive damages do not lie against an insurance company unless it has " 'engaged in a fraudulent scheme evincing such "a high degree of moral turpitude and * * * such wanton dishonesty as to imply a criminal indifference to civil obligations” ’ ” (M. S. R. Assoc. v Consolidated Mut. Ins. Co., 58 AD2d 858; Buttignol Constr. Co. v Allstate Ins. Co., 22 AD2d 689). The standard form policy here involved also specifically excluded losses resulting from interruption of business. Absent adequate factual allegations and opposing evidence, the second cause of action was properly dismissed. Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.